 Case 3:20-cr-00078-HEH Document 15 Filed 08/25/20 Page 1 of 3 PageID# 36




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION


        UNITED STATES OF AMERICA

                v.                                           Case No. 3:20CR78-HEH

        MATTHEW LEE FREZZA,

                Defendant.



                                       STATEMENT OF FACTS

       The United States and the defendant, MATTHEW LEE FREZZA, agree that at trial, the

United States would have proven the following facts beyond a reasonable doubt with admissible

and credible evidence:

       1.      On or about June 12, 2020, in the Eastern District of Virginia and within the

jurisdiction of this Court, the defendant, MATTHEW LEE FREZZA, knowing that he had

previously been convicted of a crime punishable by imprisonment for a term exceeding one year,

did knowingly and unlawfully possess a firearm, to wit: one Taurus, Model 03, 9mm caliber, semi-

automatic pistol, serial number AAL106312, and ammunition, in and affecting interstate

commerce, in violation of Title 18, United States Code, Section 922(g)(l ).

       2.      On June 12, 2020, Richmond Police Department ("RPD") officers observed a

caravan of three trucks driving recklessly in the vicinity of the Robert E. Lee Monument during

civil unrest. Based on this reckless driving, RPD officers executed a traffic stop on one of the

pickup trucks at the intersection of Old Mill Road and Boatwright Road, in the City of Richmond,

Virginia. Upon approaching the truck, RPD officers observed three occupants inside, with an

individual later identified as Matthew Lee FREZZA ("FREZZA") in the front passenger seat of
                                                    1
Case 3:20-cr-00078-HEH Document 15 Filed 08/25/20 Page 2 of 3 PageID# 37




the truck. RPD officers further observed all three occupants of the truck armed with firearms, to

include assault rifles.


        3.      Based on the presence of the firearms and the vehicles presence at the Robert E.

Lee Monument, RPD Officers requested the three occupants step out of the truck. As FREZZA

exited the truck, RPD officers took an assault rifle from his possession, removed a handgun and

two clips from a holster on this thigh, and removed a ballistic vest from his body that contained

six rifle magazines with ammunition. On the scene, RPD Officers determined that FREZZA was

a convicted felon and placed him under arrest. It was later determined that FREZZA knew he

was a convicted felon at the time of his possession ofthe firearms.

       4.       The firearm possessed by FREZZA was a Taurus, Model G3,9mm caliber, semi

automatic pistol, serial number AAL106312. The firearm was manufactured outside ofthe

Commonwealth of Virginia and therefore travelled in and affected interstate commerce prior to

FREZZA's possession on June 12,2020, in Richmond, Virginia. The assault rifle possessed by

FREZZA was later determined to be a homemade rifle without a serial number, which contained

a loaded, high capacity magazine.

        5.      This statement offacts includes those facts necessary to support the plea agreement

between the defendant and the United States. It does not include each and every fact known to

the defendant or to the United States, and it is not intended to be a full enumeration of all of the

facts surrounding the defendant's case.
 Case 3:20-cr-00078-HEH Document 15 Filed 08/25/20 Page 3 of 3 PageID# 38




       6.      The actions ofthe defendant, as recounted above, were in all respects knowing and

deliberate, and were not committed by mistake, accident, or other innocent reason.



                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                                By:
                                                        Erik S. Siebert
                                                        Assistant United States Attorney



       After consulting with my attorney and pursuant to the plea agreement entered into this day

between the defendant, MATTHEW LEE FREZZA,and the United States, I hereby stipulate that

the above Statement of Facts is true and accurate, and that had the matter proceeded to trial, the

United States would have proved the same beyond a reasonable doubt.


                                                                     E FREZZA




       I am Joseph Camden, defendant's attorney.          I have carefully reviewed the above

Statement of Facts with him. To my knowledge, his decision to stipulate to these facts is an

informed and voluntary one.




                                               reph Camden,Esq.
                                             Attorney for MATTHEW LEE FREZZA
